                                          Case 12-46295-elm7 Doc 661 Filed 07/02/19
                                                                               FORM 1 Entered 07/02/19 12:04:21                                    Page 1 of 2
                                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                     Page No:    1
                                                                                   ASSET CASES

Case No.:                     12-46295-ELM                                                                                               Trustee Name:                               Carey D. Ebert
Case Name:                    LATITUDE SOLUTIONS, INC.                                                                                   Date Filed (f) or Converted (c):            09/26/2018 (c)
For the Period Ending:        7/2/2019                                                                                                   §341(a) Meeting Date:                       12/12/2012
                                                                                                                                         Claims Bar Date:                            02/14/2019

                                  1                                   2                        3                                 4                        5                                           6

                         Asset Description                          Petition/           Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                          Unscheduled          (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                       Value                    Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                      Less Liens, Exemptions,
                                                                                         and Other Costs)

 Ref. #
1       Bank account-PNC Bank                                                $0.00                              $0.00                                           $0.00                                           FA
2       Bank account-Southwest Bank                                   $11,268.14                         $9,100.50                                        $9,100.50                                             FA
3       PNC Bank account ending in 308                                       $0.00                              $0.00                                           $0.00                                           FA
4       deposit with SEC                                              $22,994.00                                $0.00                                           $0.00                                           FA
5       CenterPoint Energy security deposit                                $325.00                              $0.00                                           $0.00                                           FA
6       Entergy Arkansas, Inc. utility deposit                            $1,007.00                        $134.59                                            $134.59                                           FA
7       Entergy Arkansas, Inc. utility deposit acct no.                   $1,007.00                        $109.41                                            $109.41                                           FA
        ending in 617
8       key man insurance policies; term coverage                            $0.00                         $570.69                                            $570.69                                           FA
9       stock in wholly-owned subsidiaries                                 $400.00                              $0.00                                           $0.00                                           FA
10      accounts receivable                                           $87,894.71                         $7,661.27                                        $7,661.27                                             FA
11      counterclaim against IP Automation-breach of                      Unknown                               $0.00                                           $0.00                                       $0.00
        contract
12      various patents and other intellectual property                   Unknown                               $0.00                                           $0.00                                       $0.00
13      Solidworks license agreement                                  $30,000.00                                $0.00                                           $0.00                                           FA
14      trucks and trailer                                           $445,553.00                                $0.00                                    $81,851.38                                             FA
15      Inventory                                                    $390,000.00                       $366,558.84                                      $366,558.84                                             FA
16      claims against former officers and directors                      Unknown                               $0.00                                 $4,412,500.00                                         $0.00
        various causes of actionunder state and federal
        law
17      claims against Bill Gilmore and Solucorp for                      Unknown                               $0.00                                           $0.00                                       $0.00
        selling intellectual property without title
18      CLaims against Peter Letizia and Bill Gilmore for                 Unknown                               $0.00                                           $0.00                                       $0.00
        breach of contract and theft of trade secrets
19      claims for professional malpractice against                       Unknown                               $0.00                                           $0.00                                           FA
        Mallah Furman & Company, PA
20      claims against Howard Appel, Virginia Dadey,                      Unknown                               $0.00                                   $375,000.00                                         $0.00
        and Matthew Cohen for securities fraud and
        related claims
21      Tax Refunds                                         (u)              $0.00                         $104.97                                            $219.69                                           FA
22      refund of retainer from Burleson, LLP               (u)              $0.00                       $3,342.35                                        $3,342.35                                             FA
                                          Case 12-46295-elm7 Doc 661 Filed 07/02/19
                                                                               FORM 1 Entered 07/02/19 12:04:21                                                        Page 2 of 2
                                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                Page No:    2
                                                                                            ASSET CASES

Case No.:                    12-46295-ELM                                                                                                                   Trustee Name:                                Carey D. Ebert
Case Name:                   LATITUDE SOLUTIONS, INC.                                                                                                       Date Filed (f) or Converted (c):             09/26/2018 (c)
For the Period Ending:       7/2/2019                                                                                                                       §341(a) Meeting Date:                        12/12/2012
                                                                                                                                                            Claims Bar Date:                             02/14/2019

                                 1                                                2                               3                                 4                         5                                           6

                         Asset Description                                    Petition/                    Estimated Net Value                   Property                Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                                    Unscheduled                   (Value Determined by                   Abandoned               Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                 Value                             Trustee,                  OA =§ 554(a) abandon.          the Estate
                                                                                                         Less Liens, Exemptions,
                                                                                                            and Other Costs)

23       miscellaneous computer equipment and office                              $12,161.00                                $4,037.14                                          $8,123.86                                            FA
         equipment
24       lab equipment                                                           $127,069.00                                       $0.00                                           $0.00                                            FA
25       health insurance premium rebate for 2012 policy            (u)                  $0.00                              $3,562.00                                          $3,562.39                                            FA
         no. 06J1966
26       health insurance premium rebate for policy                 (u)                  $0.00                                 $72.00                                             $72.36                                            FA
         #B19411H001
27       Rents from F&T                                             (u)                  $0.00                              $7,500.00                                          $7,500.00                                            FA
28       Rents from F& T 4th lease                                  (u)                  $0.00                             $48,000.00                                        $48,000.00                                             FA
29       Preference/Fraudulent Transfer                             (u)                  $0.00                             $22,500.00                                        $22,500.00                                             FA
30       Rents from Avivid Technologies                             (u)                  $0.00                             $31,500.00                                        $31,500.00                                             FA
31       retainer refund from Cordatis LLP                          (u)                  $0.00                              $4,401.87                                          $4,401.87                                            FA
INT      Interest Earned                                            (u)               Unknown                               Unknown                                            $1,644.46                                      Unknown


TOTALS (Excluding unknown value)                                                                                                                                                                       Gross Value of Remaining Assets
                                                                               $1,129,678.85                             $509,155.63                                       $5,384,353.66                                       $0.00




      Major Activities affecting case closing:
       07/02/2019     all claims issues have been resolved
                      accountants are preparing the estate final tax return in preparation for filing the Trustee's Final Report
                      final fee applications of professionals are outstanding
       07/23/2018     Court approved Trustee's motion to sell Judgment to Glazier Partners and allow remaining asset to be liquidated to pay administrative expenses and unsecured creditors


Initial Projected Date Of Final Report (TFR):              10/01/2019                            Current Projected Date Of Final Report (TFR):          10/01/2019                /s/ CAREY D. EBERT
                                                                                                                                                                                  CAREY D. EBERT
